Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2021 has been entered.
Status of the Application
Claims 1-24 are pending and examined in this office action.
Response to Remarks/Arguments
35 USC §101
With respect to the 35 U.S.C. §101 rejections of claims 1-24, Applicant’s arguments have been considered, but are not persuasive.  
Step 2A Prong 1
Applicant submits that Examiner’s interpretation of the claims with regards to reciting an abstract idea is overbroad, oversimplifies the nature of the claims, and fails to consider each element of the claim.  Applicant’s position is that the claims are not directed to an abstract idea, rather they are directed to processes necessarily rooted in computer technology to receive and analyze, in real-time, cyber threat data to identify, using machine learning, potential threats and identify and execute one or more mitigating actions that include modifying operation of one or more user computing devices.  Examiner respectfully disagrees.  Examiner’s analysis includes the exact limitations from the claims and therefore the analysis is not an overbroad consideration of the claims.  Applicant/s assertion focuses only on the additional 
Step 2A Prong 2
Regarding the analysis at Step 2A Prong 2, Applicant argues (without conceding that claims recite an abstract idea) that the claims integrate the abstract idea into a practical application.  In support, Applicant states that claim 1 recites multiple, specific, detailed, unique steps performed at particular devices and in a particular order evaluate, in real-time, cyber threat data to identify, using machine learning, one or more potential threats and identify, for execution by one or more computing devices, mitigating actions that include modifying functionality of the one or more computing devices.  Applicant further argues that amended claims impose a meaningful limit on the judicial exception such that the claim is more than a drafting effort designed to monopolize the judicial exception.  In support, Applicant argues that the amended claims are “limited to a practical application of performing any abstract idea, including particular steps relying on particular devices and performed in a particular order.”  Examiner respectfully disagrees. The additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception). 
Step 2B
In regards to Step 2B of the analysis, Applicant argues that the Examiner failed to consider the “unique, specific ordered combination of features recited in the claims.”  Applicant submits that the limitations, particularly when taken as an ordered combination, provide unconventional steps that confine the abstract idea to a particular useful application and are significantly more than any alleged abstract idea.  Examiner respectfully disagrees.  Applicant’s arguments incorrectly include the abstract idea in the analysis instead of focusing on the additional elements, to wit: 
a processor
a communication interface communicatively coupled to at least one processor
memory storing computer-readable instructions
a computing device of a user
one or more machine learning datasets
It is Examiner’s position that these additional elements are merely generic computer components and are not incorporated in an unconventional way. Please see 35 U.S.C. §101 rejections below.
35 USC §103
With respect to the 35 U.S.C. 103 rejections, Applicant’s arguments/remarks have been considered, but are moot since Applicant’s amendments necessitated new grounds of rejection.  Please see updated 35 U.S.C. §103 rejections below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-24
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1, 9, and 17 recite the broad recitation “one or more actions including enhanced software or hardware security actions”, and the claim also recites “and including at least executing additional malware scans for a predetermined time period after the dates of travel” which is the narrower statement of the range/limitation because it is only a software action and not a hardware action. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The dependent claims 2-8, 10-16, and 18-24 are also rejected as they depend on claims 1, 9, and 17, respectively. The dependent claims do not cure the deficiencies of claims 1, 9, and 17.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. §101 because the claimed invention(s) are directed to an abstract idea without significantly more. 
Independent Claims
Step 1
Claim 1 is directed to a computing platform/machine.
Claim 9 is directed to a series of steps/method/process.
Claim 17 is directed to a non-transitory computer-readable media.
 Step 2A Prong One
Claim 1 & similar claims 9 & 17 are rejected under 35 U.S.C. §101 because the claimed invention(s) are directed to an abstract idea without significantly more. The claims are directed to a user making a request to schedule travel, searching for potential threats, identifying one or more actions for completion to mitigate risk posed by any identified potential threats, and then authorizing or denying the requested travel if a threshold number of actions are taken.
The abstract idea (additional elements omitted) is set forth or described by the following limitations in claim 1 and similar claims 9 & 17:
receiv[ing] [] a request to schedule travel, the request including a destination, dates of travel, and traveler data; 
request[ing], from a plurality of data sources, threat data, the requested threat data including at least cyber threat data related to at least one of: the destination and the dates of travel; 
responsive to requesting the threat data, receiv[ing], from the plurality of data sources and in real-time, threat response data; 
based on the received threat response data, the destination, dates of travel and traveler data, [] generat[ing], in real-time, one or more potential threats; 
based on the generated one or more potential threats, identify[ing] one or more actions for completion [] to mitigate risk associated with the one or more potential threats, [] each action of the one or more actions including a plurality of completion criteria; 
transmit[ting] the one or more actions to [] the user for execution; 
receiv[ing] [] action response data including data associated with execution of the one or more actions, the action response data including at least results of the one or more actions executed by [] the user; 
compar[ing] the action response data to the completion criteria for each action of the one or more actions; 
responsive to determining that the action response data matches at least a threshold number of criteria of the completion criteria for at least a threshold number of actions of the one or more actions, authoriz[ing] the requested travel; 
responsive to determining that the action response data does not match at least a threshold number of criteria of the completion criteria for at least a threshold number of actions of the one or more actions, deny the request to schedule travel; and 
updat[ing] the one or more machine learning datasets based on the action response data.
The claim limitations as drafted, under their broadest reasonable interpretation, are directed to a user making a request to schedule travel, searching for potential threats, identifying one or more actions for completion to mitigate risk posed by any identified potential threats, and then authorizing or denying the requested travel if a threshold number of actions are taken. The identified abstract idea falls into the sub-grouping of a commercial/legal interaction and/or managing personal behavior and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  The additional elements (see below) do not change the character of the claims.  Accordingly, the claims recite an abstract idea.
Step 2A Prong Two
This judicial exception is not integrated into a practical application because the additional elements merely use generic computer components as a tool to perform the abstract idea.  In particular, the claims recite the following additional elements:
a processor (claims 1, 9, and 17)
a communication interface (claims 1, 9, and 17)
memory (claims 1, 9, and 17)
a computing device of a user (claims 1, 9, and 17)
one or more actions including enhanced software or hardware security actions and including at least executing additional malware scans for a predetermined time period after the dates of travel (claims 1, 9, and 17)
one or more machine learning datasets (claims 1, 9, and 17)
one or more non-transitory computer-readable media (claim 17)
The additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements identified above, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Accordingly, the claims are ineligible.
Dependent Claims
Step 2A Prong One
Dependent claims 2-8, 10-16, and 18-24 further recite the same abstract ideas recited in claims 1, 9, and 17.  The dependent claims further limit the independent claims by specifying further one or more 
The following claims and limitations further discuss specifying further one or more actions for completion:
Claim 2: The computing platform of claim 1, wherein the one or more actions further include one or more of: modifying traveler access to a system, modifying traveler access to data, and modifying a device associated with the traveler.
Claim 5: The computing platform of claim 1, wherein the threshold number of criteria of the completion criteria includes all completion criteria.
Claim 8: The computing platform of claim 1, wherein the one or more actions are identified using machine learning.
Claim 10: The method of claim 9, wherein the one or more actions further include one or more of: modifying traveler access to a system, modifying traveler access to data, and modifying a device associated with the traveler.
Claim 13: The method of claim 9, wherein the threshold number of criteria of the completion criteria includes all completion criteria.
Claim 15: The method of claim 9, wherein the one or more potential threats include physical threats and cyber threats.
Claim 18: The one or more non-transitory computer-readable media of claim 17, wherein the one or more actions further include one or more of: modifying traveler access to a system, modifying traveler access to data, and modifying a device associated with the traveler.
Claim 21: The one or more non-transitory computer-readable media of claim 17, wherein the threshold number of criteria of the completion criteria includes all completion criteria.
Claim 24: The one or more non-transitory computer-readable media of claim 17, wherein the one or more actions are identified using machine learning.
The following claims and limitations further discuss automatically scheduling the requested travel in response to completing a threshold number of actions
Claim 3: The computing platform of claim 1, further including instructions that, when executed, cause the computing platform to: responsive to determining that the action response data matches at least a threshold number of criteria of the completion criteria for at least a threshold number of actions of the one or more actions, automatically scheduling the requested travel.
Claim 11: The method of claim 9, further including: if it is determined that the action response data matches at least a threshold number of criteria of the completion criteria for at least a threshold number of actions of the one or more actions, automatically scheduling the requested travel.
Claim 19: The one or more non-transitory computer-readable media of claim 17, further including instructions that, when executed, cause the computing platform to: responsive to determining that the action response data matches at least a threshold number of criteria of the completion criteria for at least a threshold number of actions of the one or more actions, automatically scheduling the requested travel.
The following claims and limitations further discuss data sources:
Claim 4: The computing platform of claim 1, wherein the plurality of data sources includes data sources internal to an entity implementing the computing platform and data sources external to the entity implementing the computing platform
Claim 12: The method of claim 9, wherein the plurality of data sources includes data sources internal to an entity implementing the computing platform and data sources external to the entity implementing the computing platform.
Claim 20: The one or more non-transitory computer-readable media of claim 17, wherein the plurality of data sources includes data sources internal to an entity implementing the computing platform and data sources external to the entity implementing the computing platform.
The following claims and limitations further discuss a destination:
Claim 6: The computing platform of claim 1, wherein the destination includes a geographical location.
Claim 14: The method of claim 9, wherein the destination includes a geographical location.
Claim 22: The one or more non-transitory computer-readable media of claim 17, wherein the destination includes a geographical location.
The following claims and limitations further discuss potential threats:
Claim 7: The computing platform of claim 1, wherein the one or more potential threats include physical threats and cyber threats.
Claim 15: The method of claim 9, wherein the one or more potential threats include physical threats and cyber threats.
Claim 23: The one or more non-transitory computer-readable media of claim 17, wherein the one or more potential threats include physical threats and cyber threats.
Step 2A Prong Two
The judicial exception is not integrated into a practical application because there are no additional elements in the claims to evaluate.
Step 2B
As discussed above with respect to Step 2A Prong Two, there are no additional elements to evaluate. The same analysis applies here in 2B.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. §103 as being unpatentable over Pre-grant Publication No.: US 2017/0017796 A1, hereinafter “Anderson,” in view of Pre-grant Publication No.: US 2020/0211305 A1, hereinafter “Bender,” in view of Pre-grant Publication No.: US 2019/0098039 A1, hereinafter “Gates,” in view of Yakabovicz, Edward, Checklist: 24 Steps for Data Security While Traveling Abroad, March 1, 2014, Security Magazine, https://www.securitymagazine.com/articles/85271-checklist-24-steps-for-data-security-while-traveling-abroad (Year: 2014), hereinafter “Yakabovicz.”
(Currently Amended) Claim 1 & similar Claims 9 & 171: Anderson teaches a computing platform, comprising: 
at least one processor; (Anderson [0023], “The computing device 101 may have a processor 103…”; See also [0027]) 
a communication interface communicatively coupled to the at least one processor; (Anderson [0025], “The computing device 101 may operate in a networked environment supporting connections to one or more remote computers, such as terminals 141 and 151. The terminals 141 and 
memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: (Anderson [0023], “The computing device 101 may have a processor 103 for controlling overall operation of the server and its associated components, including for example random access memory (RAM) 105, read-only memory (ROM) [] and memory 115.”; See also [0024]) 
request, from a plurality of data sources, threat data, the requested threat data including at least cyber threat data related to at least one of: the destination and the dates of travel; (Anderson [0029]-[0030], “The operating environment 300 may comprise a travel data source 305 having travel data for one or more users. The travel data may identify the traveler, the origin, the destination, and the date of travel, among other information. The travel data may originate from a database of a third party travel booking service, such as a business travel service or agency.  The travel data source 305 may also comprise a list of locations (e.g., cities, countries, and the like) that have been classified as locations with a high level of security threats for data security… Data from the travel data source 305 may be sent to a travel data correlating device 310 of the operating environment 300…”; See also [0040])
responsive to requesting the threat data, receive, from the plurality of data sources and in real-time, threat response data; (Anderson [0034], “The travel data source may send the captured travel data to a travel data correlation device. The data source may send the data as it is generated (e.g., in real-time or near real-time)…”; See also [0029]-[0030]; [0037])
based on the received threat response data, the destination, dates of travel and traveler data, [] generate, in real-time, one or more potential threats; (Anderson [0030], “Data from the travel data source 305 may be sent to a travel data correlating device 310 of the operating environment 300. 
based on the generated one or more potential threats, identify one or more actions for completion by one or more computing devices of the user to mitigate risk associated with the one or more potential threats, the one or more actions including enhanced software or hardware security actions, [] each action of the one or more actions including a plurality of completion criteria; (Anderson [0055], “The pre-travel communication may also instruct the traveler what changes to the user's device(s) will be implemented. For example, the communication may instruct the traveler how to access company data using an encrypted tunnel, such as a VPN, if the traveler was previously exempted from having to use a VPN connection.”; See also [0073], [0076])
receive, from the one or more devices, action response data including data associated with execution of the one or more actions, the action response data including at least results of the one or more actions executed by the one or more computing devices of the user; (Anderson [0058], “[T]he user awareness device may monitor whether the user has accessed one or more of the training resources via one or more links (e.g., whether the user has completed data security training). If not, the user awareness device may send one or more reminder communications for the user to access the training resources.”; See also [0052], [0055])
compare the action response data to the completion criteria for each action of the one or more actions; (Anderson [0058], “[T]he user awareness device may monitor whether the user has accessed one or more of the training resources via one or more links (e.g., whether the user has completed data security training). If not, the user awareness device may send one or more reminder communications for the user to access the training resources.” 

Anderson doesn’t explicitly teach the following; however, Bender teaches:
receive, from a computing device of a user, a request to schedule travel, the request including a destination, dates of travel, and traveler data; (Bender [0023], “[A] travel itinerary [] may describe one or more regions or locations that the traveler may plan to access on a particular date in the future. Embodiments of the present disclosure may analyze the created itinerary for travel details, including location information describing the traveler's travel route, timing requirements, including information such as the date and time the traveler may be departing or arriving in one or more of the scheduled locations and personalized information that may be unique to the traveler…”; See also [0065] “[I]tinerary data 142 may be described as data that may be inputted into an itinerary created by a traveler [], via a traveler's device 143…”) 
responsive to determining that the action response data matches at least a threshold number of criteria of the completion criteria for at least a threshold number of actions of the one or more actions, authorize the requested travel; and-28-IDF 9033 (Bender [0110], In step 725 of algorithm 700, the analytics engine 129 may make a determination whether all the rule requirements have been completed.”)
responsive to determining that the action response data does not match at least a threshold number of criteria of the completion criteria for at least a threshold number of actions of the one or more actions, deny the request to schedule travel. (Bender [0111], “Conversely, if in step 725, a determination is made by the analytics engine 129 that all of the rule requirements have not been completed, the analytics engine 129 may run one or more  simulations using the rule requirements, the timing requirements of the scheduled itinerary and the document data 145 currently provided, to identify which document data 145 has still not been uploaded by the traveler and calculate a probability that a traveler will still be able to comply with each of the rule requirements before the date and time the itinerary is currently scheduled to be implemented.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Anderson with the teachings of Bender since the claimed 

Anderson/Bender doesn’t explicitly teach the following; however, Gates teaches:
using on one or more machine learning datasets (Gates [0132, “These training techniques can be considered a subset of machine learning. The system controller 126 can be used to retrieve the data from any of Tables 1 through 6. Thereafter, the system processor 128 can use the retrieved data to formulate a retrieved dataset as a basis to generate an entity.”; See also [0180], [0182], [0194])
transmit the one or more actions to the one or more computing devices of the user for execution; (Gates [0013], “the system controller 126 can further transmit to a user equipment (UE) 110, such as a personal computer (PC), a tablet computer, a smart phone, augmented reality interface, or any other digital device that can receive and display digital information, a recommendation (recommended action) to be taken in response to a cybersecurity threat, including the cyber security outputs given in Table 6.”)
update the one or more machine learning datasets based on the action response data. (Gates [0034]-[0036], “All data within Tables 1 through 5 can be updated over time…”)
It would have been obvious to one of ordinary skill in the art before the effective time of filing of the claimed invention to combine the teachings of Anderson/Bender with the teachings of Gates since “[t]he challenges in cybersecurity are constantly evolving with new threats. These challenges can include attacks from external hackers, insider threats, misconfigured security settings, etc. These challenges require new methods that can (1) more rapidly diagnose and/or identify new threats, (2) identify potential threatening user behavior, and/or (3) reduce the number of data loss occurrences and amount of data while minimizing the number of false alarms that plague current cybersecurity systems.” (Gates [0003])

	Anderson/Bender/Gates doesn’t explicitly teach the following; however, Yakabovicz teaches:
and including at least executing additional malware scans for a predetermined time period after the dates of travel (Yakabovicz pg. 2, “Upon returning home: …2) Have all devices, media, and thumb drives reviewed for malware, unauthorized access or other corruption...)
It would have been obvious to one of ordinary skill in the art before the effective time of filing of the claimed invention to combine the teachings of Anderson/Bender/Gates with the teachings of Yakabovicz since “[w]hen we travel, the data we carry and our Internet habits can put our individual privacy and data security at risk.” (Yakabovicz pg. 1)
 (Currently Amended) Claim 2 & similar claims 10 & 18: Anderson/Bender/Gates/Yakabovicz, as shown above, teaches all the limitations of claims 1, 9, & 17, respectively. Anderson/Bender doesn’t explicitly teach the following; however, Gates teaches:
wherein the one or more actions include one or more of: modifying traveler access to a system, modifying traveler access to data, and modifying a device associated with the traveler. (Gates [0011], “Recommended actions that can be taken in response to a cybersecurity threat include at least one of blocking access, block or disable a computer process, program, and/or application, lockout a user, slowdown and/or delay access, isolate the threat, alert a network administrator, alert a user, not take any action at all, etc. “;  See also [0013])
It would have been obvious to one of ordinary skill in the art before the effective time of filing of the claimed invention to combine the teachings of Anderson/Bender with the teachings of Gates since “[t]he challenges in cybersecurity are constantly evolving with new threats. These challenges can include attacks from external hackers, insider threats, misconfigured security settings, etc. These challenges require new methods that can (1) more rapidly diagnose and/or identify new threats, (2) identify potential 
(Original) Claim 3 & similar Claims 11 & 19: Anderson/Bender/Gates/Yakabovicz, as shown above, teaches all the limitations of claims 1, 9, & 17, respectively. Anderson doesn’t explicitly teach the following; however, Bender teaches:
responsive to determining that the action response data matches at least a threshold number of criteria of the completion criteria for at least a threshold number of actions of the one or more actions, automatically scheduling the requested travel. (Bender [0110], “In step 725 of algorithm 700, the analytics engine 129 may make a determination whether all the rule requirements have been completed. If each rule required to be complied with in accordance with each region's laws, rules and regulations, the traveler may be considered ready to implement the scheduled itinerary as entered and stored by the data input repository 121.”)
It would have been obvious to one of ordinary skill in the art before the effective time of filing of the claimed invention to combine the teachings of Anderson with the teachings of Bender since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
(Original) Claim 4 & similar Claims 12 & 20:  Anderson/Bender/Gates/Yakabovicz, as shown above, teaches all the limitations of claims 1, 9, & 17, respectively. Anderson doesn’t explicitly teach the following; however, Bender teaches:
wherein the plurality of data sources includes data sources internal to an entity implementing the computing platform and data sources external to the entity implementing the computing platform. (Bender [0073], “Embodiments of the data sources 159 accessible to the rules engine 123, may be any type of computer system, such as a server, which may be responsible for storing, 
It would have been obvious to one of ordinary skill in the art before the effective time of filing of the claimed invention to combine the teachings of Anderson with the teachings of Bender since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
(Original) Claim 5 & similar Claims 13 & 21: Anderson/Bender/Gates/Yakabovicz, as shown above, teaches all the limitations of claims 1, 9, & 17, respectively.  Anderson doesn’t explicitly teach the following; however, Bender teaches:
wherein the threshold number of criteria of the completion criteria includes all completion criteria. (Bender [0113], “ In step 731 of algorithm 700, the reporting engine 135 may generate a remediation report 570 to help the traveler identify and track the document data 145 that may still be missing or incomplete that is preventing the completion of the rule requirements…”)
It would have been obvious to one of ordinary skill in the art before the effective time of filing of the claimed invention to combine the teachings of Anderson with the teachings of Bender since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
(Original) Claim 6 & similar Claims 14 & 22:  Anderson/Bender/Gates/Yakabovicz, as shown above, teaches all the limitations of claims 1, 9, & 17, respectively.  Anderson doesn’t explicitly teach the following; however, Bender teaches:
wherein the destination includes a geographical location. (Bender [0023], “[A] travel itinerary [] may describe one or more regions or locations that the traveler may plan to access on a particular date in the future.” See also [0063])
It would have been obvious to one of ordinary skill in the art before the effective time of filing of the claimed invention to combine the teachings of Anderson with the teachings of Bender since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
(Original) Claim 7 & similar Claims 15 & 23: Anderson/Bender/Gates/Yakabovicz, as shown above, teaches all the limitations of claims 1, 9, & 17, respectively.  Anderson also teaches:
wherein the one or more potential threats include physical threats and cyber threats. (Anderson [0037], “The travel data 1000 may also indicate the level of travel threat of the user (e.g., low, medium, or high) and/or the level of medical threat of the user (e.g., low, medium, or high).”; Anderson [0029], “The travel data source 305 may also comprise a list of locations ( e.g., cities, countries, and the like) that have been classified as locations with a high level of security threats for data security.”)
 (Original) Claim 8 & similar Claims 16 & 24:  Anderson/Bender/Gates/Yakabovicz, as shown above, teaches all the limitations of claims 1, 9, & 17, respectively.  Anderson doesn’t explicitly teach the following; however, Bender teaches:
wherein the one or more actions are identified using machine learning. (Bender [0087], “Embodiments of the analytics engine 129 may incorporate the use of mathematics, statistics, predictive 
It would have been obvious to one of ordinary skill in the art before the effective time of filing of the claimed invention to combine the teachings of Anderson with the teachings of Bender since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571)272-0730. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.F./               Examiner, Art Unit 3628          

/VICTORIA E FRUNZI/               Examiner, Art Unit 3688                                                                                                                                                                                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 	The preamble of the claims are:
        Claim 1: A computing platform, comprising:
        Claim 9 recites: A method, comprising: by a computing platform comprising at least one processor, memory, and a communication interface:
        Claim 17 recites: One or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, memory, and a communication interface, cause the computing platform to: